Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on September 23, 2021 in response to the Office Action of June 25, 2021 is acknowledged and has been entered. Claims 1-3, 6-10, 13-17 and 20-21 have been amended. Claims 1-21 are pending and under examination in this Office Action.
Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
Applicant states that “Runstedler discloses automatically transmitting a response to an invitation to an event occurring during an out-of-office period, but the Examiner has not pointed to any portion of Runstedler disclosing a determination with respect to ‘event rules’ (Reply, p. 16).”
Examiner respectfully disagrees. Examiner notes that Runstedler discloses “the out-of-office preferences” is used to determine a response to the invitation (Runstedler, para. [0033]) and exemplifies “the out-of-office preferences” determining various actions corresponding to which user account receives the event invitation (Runstedler, para. [0036]). 
	Runstedler does not explicitly teach the claimed list of event data items included in the “event rules.” However, in an analogous scheduling assistant application field of endeavor, the newly submitted Scheuring reference discloses preferences are set to determine either accepting or declining an invitation based on the inviter’s relationship with the user (Scheuring, para. [0074]). The incorporation of Runstedler and Scheuring would respond with a declining .    
Response to Amendment
The claim objections to claims 1, 8 and 15 are now withdrawn in view of the claim amendments.
Applicant's arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under35 U.S.C. 103 to claims 1-21 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (U.S. Pub. No. US 2013/0097270 A1), in view of Runstedler et al. (U.S. Pub. No. US 2018/0025327 A1), herein referred to as Runstedler, and in further view of Scheuring et al. (U.S. Pub. No. US 2002/0131565 A1), herein referred to as Scheuring.
In regard to claim 1, Plotkin teaches a computer system comprising: a memory; and at least one processor coupled to the memory (“... a computer system determines whether a current context of the recipient satisfies a condition ...” - para. [0039]; “... The techniques described above may be implemented in one or more computer programs executing on a programmable computer including a processor, a storage medium readable by the processor (including, for example, volatile and nonvolatile memory and/or storage elements) ...” - para. [0355]) and configured to:
	make a first determination that a current date is within an out-of-office (OOO) time period (e.g. determining the current time is OOO time period based on the calendar appointment; FIG. 10; “... The range of times associated with an appointment (such as the range of times defined by the difference between the start time 1006a and the end time 1008a) is referred to herein as the appointment’s ‘time period’ ...” - para. [0078]; “... while the out of office assistant is activated ... Such a message may, for example, state that ‘I am in a meeting until 4:00 pm and will not be able to respond to you until at least that time,’ where such a message is generated based on a calendar appointment that is scheduled to end at 4:00 pm ...” - para. [0105]);
	receive an email from a mail server (FIG. 13; “... receive a first message at a first time ...” - para. [0106]; “... the first incoming message 1302a may be received by, or attempted to be transmitted to, a server (e.g., email server or text message server) associated with the recipient
1352, a device associated with (e.g., owned and/or operated by) the recipient 1352, a software application (e.g., an email client application, text message client application, or VoIP client application) associated with the recipient 1352, or a user account (e.g., email account text message account, telephone number, VoIP handle, or social networking account) associated with the recipient 1352 ...” - para. [0112]); 
	apply a set of email rules (e.g. determining whether a condition is satisfied by the context data - para. [0040] and [0115]) to the email to make a second determination that a notification of the email is allowed to be blocked (e.g. applying the algorithm of auto-response activation module to decide the actions including blocking on incoming messages to the recipient; FIG.1A; FIG. 13; FIG.14; “... each of the logic modules 102a-c defines a condition and a corresponding action ... the system 100 or other embodiment of the present invention may perform the action defined by a logic module if the condition defined by the logic module is satisfied by the current context of the system 100 ...” - para. [0040]; “... embodiments of the present invention may perform actions, such as blocking or deferring, on incoming messages while the out of office assistant is active ...” - para. [0107]; “... Referring to FIG. 13, a dataflow diagram is shown of a system 1300 for implementing an out of office assistant ...” - para. [0109]; “... the context data 202a may include data representing the current context of the recipient1352 at the first time ...” - para. [0114]; “... The auto-response activation module 1308 a (FIG. 14, operation 1406) ...” - para. [0115]); 
	block the notification of the email (e.g. blocking the notification of the message - para.
[0155] and [0299]) in response to making the first determination (e.g. determining the time period while the out of office assistant is active - para. [0107]) and the second determination (e.g. determining the actions such as blocking the notification of the message by evaluating whether a condition is satisfied by the context data; FIG. 13; FIG. 14; “... embodiments of the present invention may perform actions, such as blocking or deferring, on incoming messages while the out of office assistant is active ...” - para. [0107]; “... The auto-response activation module 1308 also determines whether a condition 1309 is satisfied by the context data 202a (FIG. 14, operation 1406) ...” - para. [0115]; “... Another example of an additional action that the system may perform is to defer one or more of the following: transmission of the first incoming message 1302a to the recipient 1352 (e.g., to a device associated with the recipient 1352), manifestation of the first incoming message 1302a to the recipient 1352, and generation of a notification of the first incoming message 1302a to the recipient1352 ... " - para. [0155]; “... Blocking a message may include any one or more of the following: preventing a notification of the message from being generated, transmitted, or manifested ...” - para. [0229]); …
	Plotkin does not explicitly teach, but Runstedler teaches receive an invitation to an event (e.g. a new invitation to an event – para. [0032]), wherein the invitation includes attributes (e.g. event data – para. [0032]) characterizing the event, one of the attributes specifying an event time period (e.g. a date of the event; FIG. 2; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100. A ;
	make a third determination that the event time period at least partially overlaps the OOO time period (FIG. 2; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100 …” – para. [0032]); 
	make a fourth determination that an OOO mode trigger is enabled (FIG. 2; “… The out-of-office preferences received at 202 include a preference for responding to new event invitations for events occurring during the out-of-office period …” – para. [0031]; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100. A ‘new invitation’ is an invitation that is received after the start and the end of the out-of-office period, and the out-of-office preference, is received at the electronic device 100 at 202 …” – para. [0032]); 
	make a fifth determination that the invitation satisfies one or more event rules (e.g. the out-of-office preference is used to determine a response to the invitation; FIG. 2; “… In response to receiving the new invitation at 204, a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202 …” – para. [0033]; “… the out-of-office preferences received at 202 may optionally include an account or accounts for which automatic responses are to be sent …” – para. [0036]), … 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to 
	Plotkin in view of Runstedler do not explicitly teach, but Scheuring teaches to assist making a fifth determination that the invitation satisfies one or more event rules, at least one of which includes one or more event data items (e.g. the portrait of the inviter – para. [0074]) to be matched to the attributes (e.g. the event inviter – para. [0074]) included in the invitation, the one or more event data items including one or more of an event inviter (e.g. the portrait of the inviter – para. [0074]), a list of event invitees, an event importance tag, an event flag, an event subject, or a specified phrase in the invitation (FIG. 1; FIG. 3; “… Preferences 127 are set by a user and if set, enable life manager 125 to automatically schedule events in response to invitations from other users … If the preferences 127 is set, then the life manager 125 determines the user's availability by examining the calendar database 117 for free time and also examining the user's portrait database 132 to examine the inviter's portrait …” – para. [0062]; “… FIG. 3 is a flowchart illustrating a method 300 for processing a received event invitation … Method 300 comprises receiving (310) an invitation. The invitation includes data such as time, date and location of the event and the inviter … This determination (340) can be done by looking up the portrait of the inviter in portrait gallery database 132. If the relationship setting is unacceptable, then the invitation is declined (350) by sending a decline message to the inviter …” – para. [0074]); and …
	Plotkin does not explicitly teach, but Runstedler in view of Scheuring teach in response to making the third determination, the fourth determination, and the fifth determination, transmit a message declining the invitation (Runstedler: FIG. 2; “… In response to receiving the new invitation at 204, a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202. For example, if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user's attendance at the event is automatically sent to the received invitation …” – para. [0033]; and Scheuring: FIG. 3; “… This determination (340) can be done by looking up the portrait of the inviter in portrait gallery database 132. If the relationship setting is unacceptable, then the invitation is declined (350) by sending a decline message to the inviter …” – para. [0074]).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler and further in view of Scheuring in order to incorporate a method to automatically accept or decline an event invitation based on the user set preferences and the user set portrait of the inviter as disclosed by Scheuring. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler and Scheuring disclose the features of the scheduling assistant application. Such incorporation would “advantageously enable a user to more effectively manage his or her life and scheduled time” (Scheuring, para. [0040]).
In regard to claim 2, Plotkin does not explicitly teach, but Runstedler teaches wherein the event is a first event and the at least one processor is further configured to: 
	receive an invitation to a second event (FIG. 2; “... At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100 ...” - para. [0032]); 
	make a sixth determination that at least a portion of the second event is scheduled to occur during the OOO time period (FIG. 2; “... A ‘new invitation’ is an invitation that is received after the start and the end of the out-of-office period, and the out-of-office preference, is received at the electronic device 100 at
202 ...” - para. [0032]); 
	make a seventh determination that the invitation to the second event satisfies the one or more event rules (FIG. 2; “... a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202. For example, if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user’s attendance at the event is automatically sent to the received invitation ...” - para. [0033]);
	and in response to making the sixth determination and the seventh determination, decline the invitation to the second event (e.g. declining the invitation based on the steps 204 and 206 as exemplified in FIG. 2; “... if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user’s attendance at the event is automatically sent to the received invitation ...” - para. [0033]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to determine whether to decline a calendar invite based on the out-of-office preference within 
In regard to claim 3, Plotkin does not explicitly teach, but Runstedler teaches wherein the event is a first event and the at least one processor is further configured to: 
	make a sixth determination that at least a portion of a second event is scheduled to occur during the OOO time period, the second event associated with a previously accepted invitation (FIG. 4; “... At 404, a scan of stored event data is performed to identify scheduled calendar events that occur within the out- of-office period is performed ... The user may be a ‘participant’ of the identified scheduled event if, for example, the user has not previously declined the event ...” - para. [0051]); 
	make a seventh determination that the previously accepted invitation satisfies the one or more event rules (e.g. the out-of-office preferences are used to determine an action for the previously scheduled events; FIG. 4; “... At 406, an action is performed with respect to the scheduled events identified at 404. In one example, the action may be automatically performed based on the out-of-office preferences. For example, the out-of-office preferences may cause all identified scheduled events for which the user is a participant to be declined or to request rescheduling ...” - para. [0052]); and       
	in response to making the sixth determination and the seventh determination, decline the previously accepted invitation (e.g. declining the invitation based on the steps 404 and 406  all identified scheduled events for which the user is a participant to be declined or to request rescheduling ...” - para. [0052]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to determine whether to decline a calendar invite based on the out-of-office preference within the out of the office time period as disclosed by Runstedler. One of ordinary skilled in the art would have been motivated because the arts from Plotkin and Runstedler disclose the features of the out-of-office assistant application. Such incorporation would reduce the amount of time a user spends to prepare for an out-of-office period by “automatically responding to invitations for events occurring during an out-of-office period” (Runstedler, para. [0077]).
In regard to claim 8, Plotkin teaches a method for providing an enhanced out-of-office (OOO) mode to an email client (“... a computer system determines whether a current context of the recipient satisfies a condition ...” - para. [0039]; “... Embodiments of the present invention may, for example, be used to implement a dynamic, context-sensitive, and multimodal out of office assistant ... " - para. [0105]) comprising:
	making a first determination, by a computer system, that a current date is within an OOO time period (e.g. determining the current time is OOO time period based on the calendar appointment; FIG. 10; “... The range of times associated with an appointment (such as the range of times defined by the difference between the start time 1006a and the end time 1008a) is referred to herein as the appointment’s ‘time period’ ...” - para. [0078]; “... while the out of office assistant is activated ... Such a message may, for example, state that ‘I am in a ;
	Page 6 of 17receiving, by the computer system, an email from a mail server (FIG. 13; “... receive a first message at a first time ...” - para. [0106]; “... the first incoming message 1302a may be received by, or attempted to be transmitted to, a server (e.g., email server or text message server) associated with the recipient 1352, a device associated with (e.g., owned and/or operated by) the recipient 1352, a software application (e.g., an email client application, text message client application, or VoIP client application) associated with the recipient 1352, or a user account (e.g., email account text message account, telephone number, VoIP handle, or social networking account) associated with the recipient 1352 ...” - para. [0112]); 
	applying, by the computer system, a set of email rules (e.g. determining whether a condition is satisfied by the context data - para. [0040] and [0115]) to the email to make a second determination that a notification of the email is allowed to be blocked (e.g. applying the algorithm of auto-response activation module to decide the actions including blocking on incoming messages to the recipient; FIG.1A; FIG. 13; FIG.14; “... each of the logic modules 102a-c defines a condition and a corresponding action ... the system 100 or other embodiment of the present invention may perform the action defined by a logic module if the condition defined by the logic module is satisfied by the current context of the system 100 ...” - para. [0040]; “... embodiments of the present invention may perform actions, such as blocking or deferring, on incoming messages while the out of office assistant is active ...” - para. [0107]; “... Referring to FIG. 13, a dataflow diagram is shown of a system 1300 for implementing an out of office a may include data representing the current context of the recipient1352 at the first time ...” - para. [0114]; “... The auto-response activation module 1308 also determines whether a condition 1309 is satisfied by the context data 202a (FIG. 14, operation 1406) ...” - para. [0115]); 
	blocking, by the computer system, the notification of the email (e.g. blocking the notification of the message - para. [0155] and [0299]) in response to making the first determination (e.g. determining the time period while the out of office assistant is active - para. [0107]) and the second determination (e.g. determining the actions such as blocking the notification of the message by evaluating whether a condition is satisfied by the context data; FIG. 13; FIG. 14; “... embodiments of the present invention may perform actions, such as blocking or deferring, on incoming messages while the out of office assistant is active ...” - para. [0107]; “... The auto-response activation module 1308 also determines whether a condition 1309 is satisfied by the context data 202a (FIG. 14, operation 1406) ...” - para. [0115]; “... Another example of an additional action that the system may perform is to defer one or more of the following: transmission of the first incoming message 1302a to the recipient 1352 (e.g., to a device associated with the recipient 1352), manifestation of the first incoming message 1302a to the recipient 1352, and generation of a notification of the first incoming message 1302a to the recipient1352 ... " - para. [0155]; “... Blocking a message may include any one or more of the following: preventing a notification of the message from being generated, transmitted, or manifested ...” - para. [0229]); 
	Plotkin does not explicitly teach, but Runstedler teaches receiving an invitation to an event (e.g. a new invitation to an event – para. [0032]), wherein the invitation includes attributes (e.g. event data – para. [0032]) characterizing the event, one of the attributes specifying an event time period (e.g. a date of the event; FIG. 2; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100. A ‘new invitation’ is an invitation that is received after the start and the end of the out-of-office period, and the out-of-office preference, is received at the electronic device 100 at 202 … The event data may include, for example, a name of the event, the date, the start time and the end time of the event …” – para. [0032]); 
	making a third determination that the event time period at least partially overlaps the OOO time period (FIG. 2; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100 …” – para. [0032]); 
	making a fourth determination that an OOO mode trigger is enabled (FIG. 2; “… The out-of-office preferences received at 202 include a preference for responding to new event invitations for events occurring during the out-of-office period …” – para. [0031]; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100. A ‘new invitation’ is an invitation that is received after the start and the end of the out-of-office period, and the out-of-office preference, is received at the electronic device 100 at 202 …” – para. [0032]); 
	making a fifth determination that the invitation satisfies one or more  (e.g. the out-of-office preference is used to determine a response to the invitation; FIG. 2; “… In response to receiving the new invitation at 204, a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202 …” – para. [0033]; “…  may optionally include an account or accounts for which automatic responses are to be sent …” – para. [0036]), …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to determine a response to a new invitation based on the out-of-office preference within the out-of-office time period as disclosed by Runstedler. One of ordinary skilled in the art would have been motivated because the arts from Plotkin and Runstedler disclose the features of the out-of-office assistant application. Such incorporation would reduce the amount of time a user spends to prepare for an out-of-office period (Runstedler, para. [0077]).
	Plotkin in view of Runstedler do not explicitly teach, but Scheuring teaches to assist making a fifth determination that the invitation satisfies one or more event rules, at least one of which includes one or more event data items (e.g. the portrait of the inviter – para. [0074]) to be matched to the attributes (e.g. the event inviter – para. [0074]) included in the invitation, the one or more event data items including one or more of an event inviter (e.g. the portrait of the inviter – para. [0074]), a list of event invitees, an event importance tag, an event flag, an event subject, or a specified phrase in the invitation (FIG. 1; FIG. 3; “… Preferences 127 are set by a user and if set, enable life manager 125 to automatically schedule events in response to invitations from other users … If the preferences 127 is set, then the life manager 125 determines the user's availability by examining the calendar database 117 for free time and also examining the user's portrait database 132 to examine the inviter's portrait …” – para. [0062]; “… FIG. 3 is a flowchart illustrating a method 300 for processing a received event invitation … Method 300 comprises receiving (310) an invitation. The invitation includes data ; and …
	Plotkin does not explicitly teach, but Runstedler in view of Scheuring teach in response to making the third determination, the fourth determination, and the fifth determination, transmitting a message declining the invitation (Runstedler: FIG. 2; “… In response to receiving the new invitation at 204, a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202. For example, if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user's attendance at the event is automatically sent to the received invitation …” – para. [0033]; and Scheuring: FIG. 3; “… This determination (340) can be done by looking up the portrait of the inviter in portrait gallery database 132. If the relationship setting is unacceptable, then the invitation is declined (350) by sending a decline message to the inviter …” – para. [0074]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler and further in view of Scheuring in order to incorporate a method to automatically accept or decline an event invitation based on the user set preferences and the user set portrait of the inviter as disclosed by Scheuring. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler and Scheuring disclose the features of the scheduling assistant application. Such incorporation would “advantageously enable a user to more effectively manage his or her life and scheduled time” (Scheuring, para. [0040]). 
In regard to claim 9, Plotkin does not explicitly teach, but Runstedler teaches wherein the event is a first event, further comprising:
	receiving an invitation to a second event (FIG. 2; “... At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100 ...” - para. [0032]); 
	making a sixth determination that at least a portion of the second event is scheduled to occur during the OOO time period (FIG. 2; “... A ‘new invitation’ is an invitation that is received after the start and the end of the out-of-office period, and the out-of-office preference, is received at the electronic device 100 at
202 ...” - para. [0032]); 
	making a seventh determination that the invitation to the second event satisfies the one or more event rules (FIG. 2; “... a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202. For example, if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user’s attendance at the event is automatically sent to the received invitation ...” - para. [0033]);
	and in response to making the sixth determination and the seventh determination, declining the invitation to the second event (e.g. declining the invitation based on the steps 204 and 206 as exemplified in FIG. 2; “... if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user’s attendance at the event is automatically sent to the received invitation ...” - para. [0033]).

In regard to claim 10, Plotkin does not explicitly teach, but Runstedler teaches wherein the event is a first event, further comprising:
	making a sixth determination that at least a portion of a second event is scheduled to occur during the OOO time period, the second event associated with a previously accepted invitation (FIG. 4; “... At 404, a scan of stored event data is performed to identify scheduled calendar events that occur within the out- of-office period is performed ... The user may be a ‘participant’ of the identified scheduled event if, for example, the user has not previously declined the event ...” - para. [0051]); 
	making a seventh determination that the previously accepted invitation satisfies the one or more event rules (e.g. the out-of-office preferences are used to determine an action for the previously scheduled events; FIG. 4; “... At 406, an action is performed with respect to the scheduled events identified at 404. In one example, the action may be automatically performed based on the out-of-office preferences. For example, the out-of-office preferences may cause  scheduled events for which the user is a participant to be declined or to request rescheduling ...” - para. [0052]); and       
	in response to making the sixth determination and the seventh determination, declining the previously accepted invitation (e.g. declining the invitation based on the steps 404 and 406 as exemplified in FIG. 4; “... the out-of-office preferences may cause all identified scheduled events for which the user is a participant to be declined or to request rescheduling ...” - para. [0052]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to determine whether to decline a calendar invite based on the out-of-office preference within the out of the office time period as disclosed by Runstedler. One of ordinary skilled in the art would have been motivated because the arts from Plotkin and Runstedler disclose the features of the out-of-office assistant application. Such incorporation would reduce the amount of time a user spends to prepare for an out-of-office period by “automatically responding to invitations for events occurring during an out-of-office period” (Runstedler, para. [0077]).
In regard to claim 15, Plotkin teaches a non-transitory computer readable medium storing executable sequences of instructions to provide an enhanced out-of-office (OOO) mode to an email client (“... Embodiments of the present invention may, for example, be used to implement a dynamic, context-sensitive, and multi modal out of office assistant …” - para. [0105]; “... The techniques described above may be implemented, for example, in hardware, one or more computer programs tangibly stored on one or more non-transitory computer-, the sequences of instructions comprising instructions to:
	make a first determination that a current date is within an OOO time period (e.g. determining the current time is OOO time period based on the calendar appointment; FIG. 10; “... The range of times associated with an appointment (such as the range of times defined by the difference between the start time 1006a and the end time 1008a) is referred to herein as the appointment’s ‘time period’ ...” - para. [0078]; “... while the out of office assistant is activated ... Such a message may, for example, state that ‘I am in a meeting until 4:00 pm and will not be able to respond to you until at least that time,’ where such a message is generated based on a calendar appointment that is scheduled to end at 4:00 pm ...” - para. [0105]);
	receive an email from a mail server (FIG. 13; “... receive a first message at a first time ...” - para. [0106]; “... the first incoming message 1302a may be received by, or attempted to be transmitted to, a server (e.g., email server or text message server) associated with the recipient
1352, a device associated with (e.g., owned and/or operated by) the recipient 1352, a software application (e.g., an email client application, text message client application, or VoIP client application) associated with the recipient 1352, or a user account (e.g., email account text message account, telephone number, VoIP handle, or social networking account) associated with the recipient 1352 ...” - para. [0112]); 
	apply a set of email rules (e.g. determining whether a condition is satisfied by the context data - para. [0040] and [0115]) to the email to make a second determination that a notification of the email is allowed to be blocked (e.g. applying the algorithm of auto-response activation module to decide the actions including blocking on incoming messages to the a-c defines a condition and a corresponding action ... the system 100 or other embodiment of the present invention may perform the action defined by a logic module if the condition defined by the logic module is satisfied by the current context of the system 100 ...” - para. [0040]; “... embodiments of the present invention may perform actions, such as blocking or deferring, on incoming messages while the out of office assistant is active ...” - para. [0107]; “... Referring to FIG. 13, a dataflow diagram is shown of a system 1300 for implementing an out of office assistant ...” - para. [0109]; “... the context data 202a may include data representing the current context of the recipient1352 at the first time ...” - para. [0114]; “... The auto-response activation module 1308 also determines whether a condition 1309 is satisfied by the context data 202a (FIG. 14, operation 1406) ...” - para. [0115]); 
	block the notification of the email (e.g. blocking the notification of the message - para.
[0155] and [0299]) in response to making the first determination (e.g. determining the time period while the out of office assistant is active - para. [0107]) and the second determination (e.g. determining the actions such as blocking the notification of the message by evaluating whether a condition is satisfied by the context data; FIG. 13; FIG. 14; “... embodiments of the present invention may perform actions, such as blocking or deferring, on incoming messages while the out of office assistant is active ...” - para. [0107]; “... The auto-response activation module 1308 also determines whether a condition 1309 is satisfied by the context data 202a (FIG. 14, operation 1406) ...” - para. [0115]; “... Another example of an additional action that the system may perform is to defer one or more of the following: transmission of the first incoming message 1302a to the recipient 1352 (e.g., to a device associated with the recipient a to the recipient 1352, and generation of a notification of the first incoming message 1302a to the recipient1352 ... " - para. [0155]; “... Blocking a message may include any one or more of the following: preventing a notification of the message from being generated, transmitted, or manifested ...” - para. [0229]); …
	Plotkin does not explicitly teach, but Runstedler teaches receive an invitation to an event (e.g. a new invitation to an event – para. [0032]), wherein the invitation includes attributes (e.g. event data – para. [0032]) characterizing the event, one of the attributes specifying an event time period (e.g. a date of the event; FIG. 2; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100. A ‘new invitation’ is an invitation that is received after the start and the end of the out-of-office period, and the out-of-office preference, is received at the electronic device 100 at 202 … The event data may include, for example, a name of the event, the date, the start time and the end time of the event …” – para. [0032]);
	make a third determination that the event time period at least partially overlaps the OOO time period (FIG. 2; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100 …” – para. [0032]); 
	make a fourth determination that an OOO mode trigger is enabled (FIG. 2; “… The out-of-office preferences received at 202 include a preference for responding to new event invitations for events occurring during the out-of-office period …” – para. [0031]; “… At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100. A ‘new invitation’ is an invitation that is received after the start and the ; 
	make a fifth determination that the invitation satisfies one or more event rules (e.g. the out-of-office preference is used to determine a response to the invitation; FIG. 2; “… In response to receiving the new invitation at 204, a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202 …” – para. [0033]; “… the out-of-office preferences received at 202 may optionally include an account or accounts for which automatic responses are to be sent …” – para. [0036]), … 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to determine a response to a new invitation based on the out-of-office preference within the out-of-office time period as disclosed by Runstedler. One of ordinary skilled in the art would have been motivated because the arts from Plotkin and Runstedler disclose the features of the out-of-office assistant application. Such incorporation would reduce the amount of time a user spends to prepare for an out-of-office period (Runstedler, para. [0077]).
	Plotkin in view of Runstedler do not explicitly teach, but Scheuring teaches to assist making a fifth determination that the invitation satisfies one or more event rules, at least one of which includes one or more event data items (e.g. the portrait of the inviter – para. [0074]) to be matched to the attributes (e.g. the event inviter – para. [0074]) included in the invitation, the one or more event data items including one or more of an event inviter (e.g. the portrait of the inviter – para. [0074]), a list of event invitees, an event importance tag, an event flag, an event subject, or a specified phrase in the invitation (FIG. 1; FIG. 3; “… ; and …
	Plotkin does not explicitly teach, but Runstedler in view of Scheuring teach in response to making the third determination, the fourth determination, and the fifth determination, transmit a message declining the invitation (Runstedler: FIG. 2; “… In response to receiving the new invitation at 204, a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202. For example, if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user's attendance at the event is automatically sent to the received invitation …” – para. [0033]; and Scheuring: FIG. 3; “… This determination (340) can be done by looking up the portrait of the inviter in portrait gallery database 132. If the relationship setting is unacceptable, then the invitation is declined (350) by sending a decline message to the inviter …” – para. [0074]).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler and further in view of Scheuring in 
In regard to claim 16, Plotkin does not explicitly teach, but Runstedler teaches wherein the event is a first event and the sequences of instructions further include instructions to:
	receive an invitation to a second event (FIG. 2; “... At 204, a new invitation to an event that occurs during the out-of-office period is received at the electronic device 100 ...” - para. [0032]); 
	make a sixth determination that at least a portion of the second event is scheduled to occur during the OOO time period (FIG. 2; “... A ‘new invitation’ is an invitation that is received after the start and the end of the out-of-office period, and the out-of-office preference, is received at the electronic device 100 at
202 ...” - para. [0032]); 
	make a seventh determination that the invitation to the second event satisfies the one or more event rules (FIG. 2; “... a response to the invitation is automatically transmitted at 206 based on the out-of-office preference received at 202. For example, if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user’s attendance at the event is automatically sent to the received invitation ...” - para. [0033]);
	and in response to making the sixth determination and the seventh determination, decline the invitation to the second event (e.g. declining the invitation based on the steps 204 and 206 as exemplified in FIG. 2; “... if the ‘decline’ response option is the received out-of-office preference at 202, then a response that declines the user’s attendance at the event is automatically sent to the received invitation ...” - para. [0033]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to determine whether to decline a calendar invite based on the out-of-office preference within the out of the office time period as disclosed by Runstedler. One of ordinary skilled in the art would have been motivated because the arts from Plotkin and Runstedler disclose the features of the out-of-office assistant application. Such incorporation would reduce the amount of time a user spends to prepare for an out-of-office period by “automatically responding to invitations for events occurring during an out-of-office period” (Runstedler, para. [0077]).
In regard to claim 17, Plotkin does not explicitly teach, but Runstedler teaches wherein the event is a first event and the sequence of instructions further include instructions to:
	make a sixth determination that at least a portion of a second event is scheduled to occur during the OOO time period, the second event associated with a previously accepted invitation (FIG. 4; “... At 404, a scan of stored event data is performed to identify scheduled calendar events that occur within the out- of-office period is performed ... The user may be a ‘participant’ of the identified scheduled event if, for example, the user has not previously declined the event ...” - para. [0051]); 
	make a seventh determination that the previously accepted invitation satisfies the one or more event rules (e.g. the out-of-office preferences are used to determine an action for the previously scheduled events; FIG. 4; “... At 406, an action is performed with respect to the scheduled events identified at 404. In one example, the action may be automatically performed based on the out-of-office preferences. For example, the out-of-office preferences may cause all identified scheduled events for which the user is a participant to be declined or to request rescheduling ...” - para. [0052]); and       
	in response to making the sixth determination and the seventh determination, decline the previously accepted invitation (e.g. declining the invitation based on the steps 404 and 406 as exemplified in FIG. 4; “... the out-of-office preferences may cause all identified scheduled events for which the user is a participant to be declined or to request rescheduling ...” - para. [0052]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in order to incorporate a method to determine whether to decline a calendar invite based on the out-of-office preference within the out of the office time period as disclosed by Runstedler. One of ordinary skilled in the art would have been motivated because the arts from Plotkin and Runstedler disclose the features of the out-of-office assistant application. Such incorporation would reduce the amount of time a user spends to prepare for an out-of-office period by “automatically responding to invitations for events occurring during an out-of-office period” (Runstedler, para. [0077]).
Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (U.S. Pub. No. US 2013/0097270 A1), in view of Runstedler et al. (U.S. Pub. No. US .
In regard to claim 4, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Meunier teaches wherein the at least one processor is further configured to perform natural language processing on one or more additional emails (e.g. the out-of-office message - para. [0031]) received from the mail server to identify the OOO time period (e.g. a time window of absence; FIG. 1; “... The out-of-office message analysis system 10 receives an electronic out-of-office message 12 from an electronic mail (e-mail) module 14 ...” - para. [0031]; “... The out-of-office message analysis system 10 performs natural language processing (NLP) on the textual content of the out-of-office message 12 to identify references to a time window of absence and an alternate named entity ...” - para. [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Meunier in order to incorporate a method to identify the out-of-office time period from a message by performing natural language processing as disclosed by Meunier. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Meunier disclose the features of the scheduling assistant application. Such incorporation would provide natural language processing techniques to facilitate the extraction of the out-of-office time period from an electronic message and help the applications automatically performing actions (Meunier, para. [0058]).
In regard to claim 5, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Meunier teaches wherein the at least one processor is further configured to receive a leave approval message from a management portal and identify the OOO time period based on the leave approval message (e.g. a vacation approval message from a manager is processed to identify the out-of-office temporal information; FIG.1; FIG. 3; FIG. 4; “... At S216, temporal expressions are extracted to identify temporal information (dates and times) and normalized into a suitable form for inputting to the out-of-office database 20 ...” - para. [0088]; “... the NLP 58 may be configured to analyze e-mail messages 26 sent or received by the user to identify a possible absence event ... For example, if: ... b) a superior may comment ‘Mr. B, your vacation for January has been approved,’ ... then analysis system 10 may request the user, via the GUI 28, to generate an out-of-office message ...” - para. [0094], [0096] and [0097]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Meunier in order to incorporate a method to identify the out-of-office time period from a message by performing natural language processing as disclosed by Meunier. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Meunier disclose the features of the scheduling assistant application. Such incorporation would provide natural language processing techniques to facilitate the extraction of the out-of-office time period from an electronic message and help the applications automatically performing actions (Meunier, para. [0058]).
In regard to claim 11, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Meunier teaches further comprising performing natural language processing on one or more additional emails (e.g. the out-of-office message - para. [0031]) received from the mail server to identify the OOO time period (e.g. a time window of absence; FIG. 1; “... The out-of-office message analysis system 10 receives an electronic out-of-office message 12 from an electronic mail (e-mail) module 14 ...” - para. [0031]; “... The out-of-office message analysis system 10 performs natural language processing (NLP) on the textual content of the out-of-office message 12 to identify references to a time window of absence and an alternate named entity ...” - para. [0037]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Meunier in order to incorporate a method to identify the out-of-office time period from a message by performing natural language processing as disclosed by Meunier. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Meunier disclose the features of the scheduling assistant application. Such incorporation would provide natural language processing techniques to facilitate the extraction of the out-of-office time period from an electronic message and help the applications automatically performing actions (Meunier, para. [0058]).
In regard to claim 12, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Meunier teaches further comprising receiving a leave approval message from a management portal and identify the OOO time period based on the leave approval message (e.g. a vacation approval message from a manager is processed to identify 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Meunier in order to incorporate a method to identify the out-of-office time period from a message by performing natural language processing as disclosed by Meunier. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Meunier disclose the features of the scheduling assistant application. Such incorporation would provide natural language processing techniques to facilitate the extraction of the out-of-office time period from an electronic message and help the applications automatically performing actions (Meunier, para. [0058]).
In regard to claim 18, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Meunier teaches wherein the sequences of instructions further include instructions to perform natural language processing on one or more additional emails (e.g. the out-of-office message - para. [0031]) received from the mail server to identify the OOO time period (e.g. a time window of absence; FIG. 1; “... The out-of-office message analysis system 10 receives an electronic out-of-office message 12 from an electronic mail (e-mail) 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Meunier in order to incorporate a method to identify the out-of-office time period from a message by performing natural language processing as disclosed by Meunier. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Meunier disclose the features of the scheduling assistant application. Such incorporation would provide natural language processing techniques to facilitate the extraction of the out-of-office time period from an electronic message and help the applications automatically performing actions (Meunier, para. [0058]).
In regard to claim 19, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Meunier teaches wherein the sequences of instructions further include instructions to receive a leave approval message from a management portal and identify the OOO time period based on the leave approval message (e.g. a vacation approval message from a manager is processed to identify the out-of-office temporal information; FIG.1; FIG. 3; FIG. 4; “... At S216, temporal expressions are extracted to identify temporal information (dates and times) and normalized into a suitable form for inputting to the out-of-office database 20 ...” - para. [0088]; “... the NLP 58 may be configured to analyze e-mail messages 26 sent or received by the user to identify a possible absence event ... For example, if: ... b) a superior may comment ‘Mr. B, your vacation for January has been approved,’ ... then analysis 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Meunier in order to incorporate a method to identify the out-of-office time period from a message by performing natural language processing as disclosed by Meunier. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Meunier disclose the features of the scheduling assistant application. Such incorporation would provide natural language processing techniques to facilitate the extraction of the out-of-office time period from an electronic message and help the applications automatically performing actions (Meunier, para. [0058]).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (U.S. Pub. No. US 2013/0097270 A1), in view of Runstedler et al. (U.S. Pub. No. US 2018/0025327 A1), herein referred to as Runstedler, in view of Scheuring et al. (U.S. Pub. No. US 2002/0131565 A1), herein referred to as Scheuring, and in further view of Mutha et al. (U.S. Pub. No. US 2020/0084170 A1), herein referred to as Mutha.
In regard to claim 6, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Mutha teaches wherein the set of email rules includes email data items to be matched to attributes associated with the email (e.g. determining the presentation of messages based on the operation mode of the mailbox and/or user-selected filter - para. [0265] and [0285]), a match indicating that the notification of the email should not be blocked (e.g. determining a defined number of messages to be presented to the user in the email data items including one or more of a list of email senders, an email classification tag, an email importance tag (e.g. determining the importance of messages to the user - para. [0286]), an email flag, an email destination folder, an email subject, a list of email recipients, a specified phrase in the email, or an instance of an at-sign in conjunction with a specified name (FIG.1A; FIG. 3; FIG. 4; “... Systems and methods that enable an information management system to utilize machine learning processes to modify and/or reconfigure presentation of mailbox contents, such as mail objects (e.g., email messages) ...” - para. [0017]; “... the system 100 can automatically determine the mode of operation based on one or more of the following factors: time of day ... day of week ... user's calendar ( e.g., if the user has set Out of Office, then out-of-office mode ...” - para. [0265]; “... A mail client, such as mail client 400, may then display a portion of the mail objects within the mailbox based on the mode of operation of the mailbox and/or based on a user-selected filter to be applied to the mail box. For example, the mail client may display a top 5 list of messages (the messages with the highest priority level tags) when the mailbox is in ‘vacation mode,’ and display a top 15 list of messages when the mailbox is in ‘out of office mode,’ among other modes ...” - para. [0285]; “... the systems and methods utilize machine learning to narrow down or cull a large amount of messages into a subset of messages deemed to be of importance to a user during various modes or contexts of operations applied to the mailbox and/or the user ...” - para. [0286]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Mutha in order to incorporate a method to apply machine learning algorithm along with 
In regard to claim 13, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Mutha teaches wherein the set of email rules includes email data items to be matched to attributes associated with the email (e.g. determining the presentation of messages based on the operation mode of the mailbox and/or user-selected filter - para. [0265] and [0285]), a match indicating that the notification of the email should not be blocked (e.g. determining a defined number of messages to be presented to the user in vacation mode or out of office mode - para. [0285]), the email data items including one or more of a list of email senders, an email classification tag, an email importance tag (e.g. determining the importance of messages to the user - para. [0286]), an email flag, an email destination folder, an email subject, a list of email recipients, a specified phrase in the email, or an instance of an at-sign in conjunction with a specified name (FIG.1A; FIG. 3; FIG. 4; “... Systems and methods that enable an information management system to utilize machine learning processes to modify and/or reconfigure presentation of mailbox contents, such as mail objects (e.g., email messages) ...” - para. [0017]; “... the system 100 can automatically determine the mode of operation based on one or more of the following factors: time of day ... day of week ... user's calendar ( e.g., if the user has set Out of Office, then out-of-office mode 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Mutha in order to incorporate a method to apply machine learning algorithm along with user selected filters to determine the presentation/notification of the messages to a user in an out-of-office time period as disclosed by Mutha. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Mutha disclose the features of the scheduling assistant application. Such incorporation would enhance “data analysis capabilities, information management, improved data presentation and access features” for a messaging platform (Mutha, para. [0003]).
In regard to claim 20, Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Mutha teaches wherein the set of email rules includes email data items to be matched to attributes associated with the email (e.g. determining the presentation of messages based on the operation mode of the mailbox and/or user-selected a match indicating that the notification of the email should not be blocked (e.g. determining a defined number of messages to be presented to the user in vacation mode or out of office mode - para. [0285]), the email data items including one or more of a list of email senders, an email classification tag, an email importance tag (e.g. determining the importance of messages to the user - para. [0286]), an email flag, an email destination folder, an email subject, a list of email recipients, a specified phrase in the email, or an instance of an at-sign in conjunction with a specified name (FIG.1A; FIG. 3; FIG. 4; “... Systems and methods that enable an information management system to utilize machine learning processes to modify and/or reconfigure presentation of mailbox contents, such as mail objects (e.g., email messages) ...” - para. [0017]; “... the system 100 can automatically determine the mode of operation based on one or more of the following factors: time of day ... day of week ... user's calendar ( e.g., if the user has set Out of Office, then out-of-office mode ...” - para. [0265]; “... A mail client, such as mail client 400, may then display a portion of the mail objects within the mailbox based on the mode of operation of the mailbox and/or based on a user-selected filter to be applied to the mail box. For example, the mail client may display a top 5 list of messages (the messages with the highest priority level tags) when the mailbox is in ‘vacation mode,’ and display a top 15 list of messages when the mailbox is in ‘out of office mode,’ among other modes ...” - para. [0285]; “... the systems and methods utilize machine learning to narrow down or cull a large amount of messages into a subset of messages deemed to be of importance to a user during various modes or contexts of operations applied to the mailbox and/or the user ...” - para. [0286]).
.
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (U.S. Pub. No. US 2013/0097270 A1), in view of Runstedler et al. (U.S. Pub. No. US 2018/0025327 A1), herein referred to as Runstedler, in view of Scheuring et al. (U.S. Pub. No. US 2002/0131565 A1), herein referred to as Scheuring, and in further view of Farrell et al. (U.S. Pub. No. US 2011/0004503 A1), herein referred to as Farrell.
In regard to claim 7, Plotkin in view of Runstedler do not explicitly teach, but Scheuring teaches wherein a match of the one or more event data items (e.g. the portrait of the inviter – para. [0074]) to attributes (e.g. the event inviter – para. [0074]) in the invitation indicates … that the invitation to the event should not be declined (FIG. 3; “… Method 300 comprises receiving (310) an invitation. The invitation includes data such as time, date and location of the event and the inviter … If the preferences are set, then it is determined (340) if the inviter's relationship is set to an acceptable level to accept the invitation. This determination (340) can 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler and further in view of Scheuring in order to incorporate a method to automatically accept or decline an event invitation based on the user set preferences and the user set portrait of the inviter as disclosed by Scheuring. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler and Scheuring disclose the features of the scheduling assistant application. Such incorporation would “advantageously enable a user to more effectively manage his or her life and scheduled time” (Scheuring, para. [0040]).
	Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Farrell teaches wherein a match of the one or more event data items to attributes in the invitation indicates that a reminder of the event should not be blocked and … (e.g. determining the importance of the calendar events by comparing the hierarchy level of the event inviters or invitees in an organization and remaining the important calendar events scheduled - para. [0017] and [0029]; FIG. 1; “... the out-of-office component 20 enables a user 26 to have scheduled calendar events automatically managed when the user 26 is preparing for time out-of-office ...” - para. [0010]; “... By allowing the user to pick and choose among the scheduled calendar events, certain calendar events considered important by the user (e.g., a meeting with the company director) can be passed over and remain scheduled ...” - para. [0017]; “... the calendar application 18 may be configured to handle out-of-office calendar events differentially depending on a hierarchy of organization directory, such as the LDAP 22 ... 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Farrell in order to incorporate a method to handle out-of-office updating and message sending depending on a hierarchy of organization directory as disclosed by Farrell. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Farrell disclose features of the scheduling assistant application. Such incorporation would exemplify the rules set up for the out-of-office assistant application and help users to maintain their calendars with flexibility and convenience (Farrell, para. [0002]).
In regard to claim 14, Plotkin in view of Runstedler do not explicitly teach, but Scheuring teaches wherein a match of the one or more event data items (e.g. the portrait of the inviter – para. [0074]) to attributes (e.g. the event inviter – para. [0074]) in the invitation indicates … that the invitation to the event should not be declined (FIG. 3; “… Method 300 comprises receiving (310) an invitation. The invitation includes data such as time, date and location of the event and the inviter … If the preferences are set, then it is determined (340) if the inviter's relationship is set to an acceptable level to accept the invitation. This determination (340) can be done by looking up the portrait of the inviter in portrait gallery database 132 …” – para. [0074]).

	Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Farrell teaches wherein a match of the one or more event data items to attributes in the invitation indicates that a reminder of the event should not be blocked and … (e.g. determining the importance of the calendar events by comparing the hierarchy level of the event inviters or invitees in an organization and remaining the important calendar events scheduled - para. [0017] and [0029]; FIG. 1; “... the out-of-office component 20 enables a user 26 to have scheduled calendar events automatically managed when the user 26 is preparing for time out-of-office ...” - para. [0010]; “... By allowing the user to pick and choose among the scheduled calendar events, certain calendar events considered important by the user (e.g., a meeting with the company director) can be passed over and remain scheduled ...” - para. [0017]; “... the calendar application 18 may be configured to handle out-of-office calendar events differentially depending on a hierarchy of organization directory, such as the LDAP 22 ... rules can be established through a static directed a cyclic graph (i.e., implicit management/reporting relationships that exist in the LDAP) to control differential handling of 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler in view of Scheuring and further in view of Farrell in order to incorporate a method to handle out-of-office updating and message sending depending on a hierarchy of organization directory as disclosed by Farrell. One of ordinary skilled in the art would have been motivated because the arts from Plotkin, Runstedler, Scheuring and Farrell disclose features of the scheduling assistant application. Such incorporation would exemplify the rules set up for the out-of-office assistant application and help users to maintain their calendars with flexibility and convenience (Farrell, para. [0002]).
In regard to claim 21, Plotkin in view of Runstedler do not explicitly teach, but Scheuring teaches wherein a match of the one or more event data items (e.g. the portrait of the inviter – para. [0074]) to attributes (e.g. the event inviter – para. [0074]) in the invitation indicates … that the invitation to the event should not be declined (FIG. 3; “… Method 300 comprises receiving (310) an invitation. The invitation includes data such as time, date and location of the event and the inviter … If the preferences are set, then it is determined (340) if the inviter's relationship is set to an acceptable level to accept the invitation. This determination (340) can be done by looking up the portrait of the inviter in portrait gallery database 132 …” – para. [0074]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Plotkin in view of Runstedler and further in view of Scheuring in order to incorporate a method to automatically accept or decline an event invitation based on 
	Plotkin in view of Runstedler and further in view of Scheuring do not explicitly teach, but Farrell teaches wherein a match of the one or more event data items to attributes in the invitation indicates that a reminder of the event should not be blocked and … (e.g. determining the importance of the calendar events by comparing the hierarchy level of the event inviters or invitees in an organization and remaining the important calendar events scheduled - para. [0017] and [0029]; FIG. 1; “... the out-of-office component 20 enables a user 26 to have scheduled calendar events automatically managed when the user 26 is preparing for time out-of-office ...” - para. [0010]; “... By allowing the user to pick and choose among the scheduled calendar events, certain calendar events considered important by the user (e.g., a meeting with the company director) can be passed over and remain scheduled ...” - para. [0017]; “... the calendar application 18 may be configured to handle out-of-office calendar events differentially depending on a hierarchy of organization directory, such as the LDAP 22 ... rules can be established through a static directed a cyclic graph (i.e., implicit management/reporting relationships that exist in the LDAP) to control differential handling of out-of-office calendar events and/or the sending of the out-of-office messages ...” - para. [0029]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448